                    Case 18-10512-KBO           Doc 1783      Filed 07/10/20      Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                                        Case No.:18−10512−KBO
Zohar III, Corp.
                                                                              Chapter:11



                           CLERK'S NOTICE REGARDING FILING OF APPEAL

Please be advised that a Notice of Appeal has been filed in the above mentioned case. The Notice of Appeal, as well
as the related documents are available for view by registered PACER users. They can also be viewed at the clerk's
office.




                                                                                 Una O'Boyle, Clerk of Court

Date: 7/10/20
(VAN−440)
